Citation Nr: 0809415	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for an eye disability, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for end stage renal 
disease, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and E.R.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Tiger Team, a special processing unit at the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO in Atlanta, Georgia, has jurisdiction over this case.

In January 2005 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

This case was previously before the Board in March 2005 and 
was remanded for additional development.  


FINDINGS OF FACT

1.  Competent medical evidence of record demonstrates that 
diabetes mellitus was initially clinically demonstrated years 
after service, and has not been shown by competent medical 
evidence to be etiologically related to active service.


2.  Competent medical evidence of record demonstrates that an 
eye disability, renal disease, and hypertension were 
clinically demonstrated years after service, and they have 
not been shown by competent medical evidence to be 
etiologically related to active service or service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007). 

2.  Service connection for an eye disability, claimed as 
secondary to diabetes mellitus, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007). 

3.  Service connection for end stage renal disease, claimed 
as secondary to diabetes mellitus, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007). 

4.  Service connection for hypertension, claimed as secondary 
to diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in June 2002, April 2005, and 
February 2006 the veteran was informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letters informed the veteran that he should submit any 
medical evidence pertinent to his claims.  As required by the 
March 2005 Board remand, the VCAA letter dated in February 
2006 provided the veteran with the relevant notice regarding 
his claims for secondary service connection.

While complete VCAA notice was not provided to the veteran 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see March 2007 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.  As the service connection 
claims adjudicated herein are denied, no disability rating or 
effective date will be assigned, and there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran's service medical records are associated with the 
claims file, as are private medical records.  In response to 
the veteran's March 2005 Board hearing testimony indicating 
VA treatment for diabetes since 1954, the RO requested, and 
has obtained, records from VA facilities in Tuskegee, 
Alabama, Montgomery, Alabama, and Columbus, Georgia.  Also in 
response to his March 2005 Board hearing testimony, the RO 
attempted to obtain treatment records from a private facility 
in Cleveland, Ohio, where the veteran indicated that he had 
received treatment in 1968.  In a response received in 
October 2005, a private hospital (St. Vincent Charity 
Hospital) indicated that it had no records pertaining to the 
veteran and that it only kept records for a period of 24 
years. 

As there is no objective evidence that the veteran suffered a 
disease or event in service related to diabetes mellitus, and 
as the evidence does not indicate that diabetes is associated 
with inservice events, an examination for a medical opinion 
regarding a possible relationship between diabetes mellitus 
and the veteran's military service is not necessary.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding, and in a 
statement received in May 2007 the veteran indicated that he 
had no further evidence to submit.  VA's duties to notify and 
assist are met. Accordingly, the Board will address the 
merits of the claims.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases, such as diabetes mellitus, will be 
presumed if it becomes manifest to a compensable degree 
within the year after service.  38 C.F.R. §§ 3.307, 3.309(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Service medical records show no complaints of diabetes.  The 
June 1954 discharge examination report indicates that the 
veteran's endocrine system was normal, and urinalysis testing 
indicated that sugar was negative; visual acuity was 20/20 
for each eye, and the veteran's blood pressure reading was 
124/76.

An April 2002 letter from a private physician (D.W., M.D.) 
noted that the veteran had a "30+ year history" of diabetes 
mellitus.  The earliest evidence of record of diabetes in the 
veteran's claims file is an April 1974 private medical record 
revealing a diagnosis of diabetes mellitus.

At his March 2005 Board hearing, the veteran testified that a 
VA physician had first diagnosed him with diabetes in 1954 in 
Tuskegee, Alabama (hearing transcript (Tr.), at page 3).  The 
veteran's representative essentially noted (Tr., at page 3) 
that treatment records from a private physician who had 
treated the veteran for diabetes subsequent to service were 
not available.  The veteran's wife testified that the veteran 
was taking medications for diabetes when they first met in 
1965.  

As noted, the veteran's service discharge examination report 
reflected that the veteran's endocrine system was normal, and 
that urinalysis testing indicated that sugar was negative.  
Further, no health professional has related the veteran's 
diabetes mellitus to his period of service.

Since the medical evidence of record fails to indicate that 
the veteran had diabetes mellitus during service, or within a 
year of discharge from service, or that diabetes mellitus has 
been etiologically related to service by competent clinical 
evidence of record, service connection for diabetes mellitus 
is not warranted.

II.  Eye disability, end stage renal disease, and 
hypertension

The veteran asserts that he has an eye disability, end stage 
renal disease, and hypertension as a result of his diabetes 
mellitus.  The Board notes, however, that as service 
connection for diabetes mellitus is not in effect, service 
connection for the disabilities on a secondary basis is not 
warranted.

The medical evidence of record fails to indicate that the 
veteran had an eye disability, renal disease, or hypertension 
during service, and the veteran's June 1954 separation 
examination noted that visual acuity was 20/20 for each eye, 
and the veteran's blood pressure reading was 124/76; no 
kidney abnormality was noted.  The disabilities were not 
diagnosed until years following service (eye disability, 
1992; renal disease, 1998; and hypertension, 1970s).

In short, as an eye disability, end stage renal disease, or 
hypertension were not present during service or within one 
year of discharge, and as no health professional has linked 
these disabilities to service, service connection for an eye 
disability, end stage renal disease, and hypertension is not 
warranted.

Conclusion

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues on appeal, and 
the veteran's statements and Board hearing testimony in this 
regard have been reviewed, the veteran is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for diabetes mellitus is denied.

Service connection for an eye disability, claimed as 
secondary to diabetes mellitus, is denied.

Service connection for end stage renal disease, claimed as 
secondary to diabetes mellitus, is denied.

Service connection for hypertension, claimed as secondary to 
diabetes mellitus, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


